     Case 2:20-cr-00055 Document 16 Filed 07/22/20 Page 1 of 5 PageID #: 32



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:20-00055

STEPHEN MARK HAYDEN


                       MEMORANDUM OPINION AND ORDER


          In Charleston, on July 20, 2020, came the defendant

Stephen Mark Hayden, in person and by counsel, John A. Carr,

Esquire, and came the United States by L. Alexander Hamner,

Assistant United States Attorney, for the purpose of considering

the defendant’s plea of guilty to the Information, charging him

with manufacturing of marijuana, in violation of Title 21,

United States Code, Section 841(a)(1).           Heather Edwards, United

States Probation Officer Assistant, appeared on behalf of the

United States Probation Department.

          The court inquired of the defendant, addressing him

personally and by counsel, to determine the competency of the

defendant to proceed.       The court found the defendant competent.

          The Assistant United States Attorney then offered for

the court’s consideration and summarized the entirety of a

written plea agreement signed by both the defendant and his
    Case 2:20-cr-00055 Document 16 Filed 07/22/20 Page 2 of 5 PageID #: 33



 counsel, which signatures the defendant and his counsel

 acknowledged in court.

         The court informed the defendant of the maximum

 penalties to which he will be exposed by virtue of his plea of

 guilty and defendant acknowledged his understanding of the same.

        The court next inquired as to the defendant’s plea and

the defendant responded that he intended to plead guilty.              The

court explained the range of penalties to which the defendant

would be exposed by virtue of his guilty plea.          The court also

explained the statute under which this action is prosecuted and

the elements which the United States would have had to prove,

beyond a reasonable doubt, had the matter been tried.            The

Assistant United States Attorney then stated the factual basis

establishing that the defendant committed the offense to which he

was pleading guilty.     The defendant admitted that the factual

basis as stated was substantially true.

        The court informed the defendant of his right to be

prosecuted by indictment pursuant to Rule 7 of the Federal Rules

of Criminal Procedure.      Having been informed of this right, the

defendant signed a waiver of his right to prosecution by

indictment, which signature he acknowledged in open court.

        The court further informed the defendant, pursuant to the

requirements of Rule 11 of the Federal Rules of Criminal
                                      2
    Case 2:20-cr-00055 Document 16 Filed 07/22/20 Page 3 of 5 PageID #: 34



Procedure, of the constitutional and other rights he would waive

by pleading guilty to the Information.        The court then determined

that the defendant understood those rights.         The court advised the

defendant that he could not withdraw his plea if he was

dissatisfied with the sentence rendered.

        The court inquired of the defendant personally as to

whether any threats or promises had been made to him to induce

him to plead, whether any predictions were made regarding the

sentence he might receive, and whether he had any second thoughts

about entering a plea of guilty, to which questions the defendant

responded in the negative.

        Based upon the defendant’s plea of guilty, as well as his

factual admission of guilt, the court found that there existed a

factual and legal basis for the defendant’s plea of guilty.

Based upon the United States’ proffer of evidence against the

defendant, the court found that there also existed an independent

factual basis for the defendant’s plea of guilty.           The court

further found that the defendant tendered his plea of guilty

voluntarily and with a full understanding and awareness of the

constitutional and other rights which he gives up by pleading

guilty, and with an awareness of what the United States would

have to prove against him if the case went to trial.            The court

further found that the defendant had an appreciation of the
                                      3
    Case 2:20-cr-00055 Document 16 Filed 07/22/20 Page 4 of 5 PageID #: 35



consequences of his plea and accepted the defendant’s plea of

guilty.

          Pursuant to Sentencing Guideline § 6B1.1(c), the court

deferred acceptance of the plea agreement and an adjudication of

guilt pending receipt of the presentence investigation report.

Accordingly, the court adjudges and the defendant now stands

provisionally guilty of the Information.

          The court scheduled the disposition of this matter for

October 13, 2020, at 2:00 p.m., in Charleston.          The Probation

Department is directed to conduct a presentence investigation in

this matter and to provide a report to this court.           Unless

otherwise directed by this court, the probation officer is not to

disclose the officer’s sentencing recommendation to anyone except

the court.

          Sentencing Memoranda are NOT required.        If a party wishes

to file a sentencing memorandum, that memorandum must be filed no

later than TWO business days prior to the sentencing hearing.

          For the reasons stated on the record, the court found by

clear and convincing evidence that defendant was not a flight

risk or a danger to the community.        Accordingly, defendant was

released on a $10,000.00 unsecured bond subject to all the

standard conditions of release.



                                      4
    Case 2:20-cr-00055 Document 16 Filed 07/22/20 Page 5 of 5 PageID #: 36



        The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia and the Probation

Office of this court.

        IT IS SO ORDERED this 22nd day of July, 2020.

                                          ENTER:


                                          David A. Faber
                                          Senior United States District Judge




                                      5
